1

2

3

4

5

6

7
                        UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9

10                                               )
     JESUS H. CANALES,                           )    Case No. CV 17-6007-R (JEM)
11                                               )
                                Petitioner,      )
12                                               )    JUDGMENT
                  v.                             )
13                                               )
     SCOTT KERNAN, Warden,                       )
14                                               )
                                Respondent.      )
15                                               )
16         In accordance with the Order Accepting Findings and Recommendations of United
17   States Magistrate Judge filed concurrently herewith,
18         IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
19

20   DATED: October 18, 2018
21
                                                            MANUEL L. REAL
22                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
